              Case 8-19-71518-reg              Doc 5-1       Filed 03/04/19          Entered 03/04/19 14:53:52


                                                     Notice Recipients
District/Off: 0207−8                         User: smott                          Date Created: 3/4/2019
Case: 8−19−71518−reg                         Form ID: 245                         Total: 16


Recipients of Notice of Electronic Filing:
tr          Allan B. Mendelsohn           amendelsohn@amendelsohnlaw.com
aty         Rachel L Kaylie         Rachel@kaylielaw.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Adalaide Thomas         39 Claurome Place           Freeport, NY 11520
smg         NYS Department of Taxation & Finance             Bankruptcy Unit         PO Box 5300        Albany, NY 12205
smg         NYS Unemployment Insurance             Attn: Isolvency Unit        Bldg. #12, Room 256         Albany, NY 12240
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         United States Trustee       Office of the United States Trustee         Long Island Federal Courthouse      560
            Federal Plaza       Central Islip, NY 11722−4437
9487103     Bank of America         Attn: Bankruptcy NC4−105−02−77              Po Box 26012         Greensboro, NC 27410
9487104     Citimortgage        Attn: Centralized Bankruptcy         Po Box 9438          Gettsburg, MD 20898
9487105     Equifax       Attn: Bankruptcy Dept.          P.O. Box 740241          Atlanta, GA 30374
9487106     Experian       Attn: Bankruptcy Dept.          P.O. Box 2002         Allen, TX 75013
9487107     Internal Revenue Service        Attn: Involvency         2970 Market Street        Philadelphia, PA 19104
9487108     Mr. Cooper        Attn: Bankruptcy         8950 Cypress Waters Blvd           Coppell, TX 75019
9487109     NY State Dept. Finance         WA Harriman Campus             Albany, NY 12227−0001
9487110     Transunion        Attn: Bankruptcy Dept.          P.O. Box 1000         Crum Lynne, PA 19022
9487111     Visa Dept Store National Bank/Macy's           Attn: Bankruptcy         Po Box 8053        Mason, OH 45040
                                                                                                                   TOTAL: 14
